UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OKLAHOMA FIREFIGHTERS PENSION

AND RETIREMENT SYSTEM,
Individually and on Behalf of All Others
Similarly Situated,
17c¢v5543
Plaintiff,
ORDER
-against-

LEXMARK INTERNATIONAL, INC.,
PAUL A. ROOKE, DAVID REEDER, and
GARY STROMQUIST,

Defendants.

WILLIAM H. PAULEY III, Senior United States District Judge:

On January 30, 2020 at the request of the parties, this Court stayed this action to
afford a further opportunity for settlement discussions. (ECF No. 114.) Because this Court has
not heard further from the parties, they are directed to submit a joint status report by April 30,

2020.

Dated: April 8, 2020 SO ORDERED:
New York, New York

Ss se i 8,
WILLIAM H. PAULEY III!
U.S.D.J.
